11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

The State of Texas,                           * From the 220th District Court
                                                of Comanche County
                                                Trial Court No. 1319.

Vs. No. 11-17-00236-CR                        * August 30, 2019

Joe D. Bryan,                                 * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we vacate the trial court’s August 14, 2017 order granting Joe D. Bryan’s first
motion for additional post-conviction forensic DNA testing, and we remand this
cause to the trial court for further proceedings.